Exhibit 99 Report of Independent Registered Public Accounting Firm The Board of Directors First Midwest Bancorp, Inc. We have reviewed the condensed consolidated statements of financial condition of First Midwest Bancorp, Inc. and subsidiaries as of September 30, 2011 and 2010 and the related condensed consolidated statements of income and consolidated statements of comprehensive income for the three-month and nine-month periods ended September 30, 2011 and 2010,and the related consolidated statements of changes in stockholders’ equity and condensed consolidated statements of cash flows for the nine-month periods ended September 30, 2011 and 2010.These financial statements are the responsibility of the Company’s management. We conducted our review in accordance with standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the consolidated financial statements referred to above for them to be in conformity with U.S. generally accepted accounting principles. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated statement of financial condition of First Midwest Bancorp, Inc. as of December 31, 2010, and the related consolidated statements of income, changes in stockholders’ equity, and cash flows for the year then ended (not presented herein) and in our report dated March 1, 2011, we expressed an unqualified opinion on those consolidated financial statements.In our opinion, the information set forth in the accompanying condensed consolidated statement of financial condition as of December 31, 2010, is fairly stated, in all material respects, in relation to the consolidated statement of financial condition from which it has been derived. /s/ ERNST & YOUNG LLP Chicago, Illinois October 28, 2011
